TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00422-CR




                                   Wendell Deloney, Appellant

                                                  v.

                                   The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
      NO. D-1-DC-08-202445, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Following a bench trial, appellant Wendell Deloney was adjudged guilty of the

unauthorized use of a motor vehicle. See Tex. Penal Code Ann. § 31.07 (West 2003). The court

assessed punishment, enhanced by two previous felony convictions, at six years’ imprisonment.

               Appellant was arrested after he was seen driving a pickup truck that had been reported

stolen three weeks earlier. The testimony reflects that the owner of the truck had allowed appellant

to borrow it for short errands in the past, but on this occasion appellant had taken the truck without

permission. In his own testimony, appellant admitted taking the truck. He said that he had intended

to use the truck for only a few days and then return it. He added, “I knew it was wrong.”

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738 (1967), by presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S.
75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684

(Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);

Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant received a copy of counsel’s

brief and was advised of his right to examine the appellate record and to file a pro se brief. No pro

se brief has been filed.

               We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal. Counsel’s

motion to withdraw is granted.

               The judgment of conviction erroneously states that appellant pleaded guilty. The

judgment is modified to state that appellant’s plea was not guilty. As modified, the judgment of

conviction is affirmed.




                                              __________________________________________

                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Henson

Modified and, as Modified, Affirmed

Filed: March 18, 2009

Do Not Publish




                                                 2